Citation Nr: 0315337	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed low back disorder, to include mechanical low back 
pain and degenerative disc disease.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for bipolar disorder.

6.  Entitlement to a compensable rating for right 4th 
metacarpal fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to April 1986.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Reno, Nevada.  In April 1997 the 
veteran appeared at a hearing before a local RO hearing 
officer.  A transcript of that hearing has been associated 
with the record.  In March 2003 the Board advised the veteran 
of regulatory changes pertinent to his claim for an increased 
rating for a right finger disorder, and gave him the 
opportunity to respond.  For the reasons indicated below, 
further RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  


Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The RO provided the veteran notice of the VCAA in September 
2001.  However, the notice was limited to the veteran's claim 
for service connection for bipolar disorder, which had been 
previously denied by the RO as not well grounded.  The 
remaining on appeal were not addressed in the notice, i.e., 
it was not specific as to those issues.  Under Quartuccio, 
supra, the notice was inadequate.  The Board may not proceed 
with appellate review without correcting the procedural 
deficiency.

In a September 1999 VA neurosurgery clinic report it was 
noted that the veteran was receiving Social Security 
Administration (SSA) disability benefits.  The RO has not 
obtained the medical records which were the basis for the 
award of such benefits.  Those records may contain 
information pertinent to the veteran's claims, and VA has an 
obligation to obtain them.  

The veteran was last examined for his service-connected right 
finger disability in February 1997.  The criteria for rating 
that disability have been amended in the interim.  A thorough 
and contemporaneous VA examination is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claims on 
appeal.  He should be advised what 
evidence he needs to establish each of 
his claims, what the record now shows, 
and of his and VA's respective 
responsibilities in obtaining any further 
evidence.  He should be given the 
requisite period of time to respond.  If 
outstanding evidence is identified, the 
RO should take appropriate steps to 
obtain such evidence or to assist the 
veteran in obtaining such evidence.  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current severity of his service-connected 
right 4th metacarpal fracture residuals.  
The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated studies (specifically including 
range of motion studies) should be 
performed.  The examiner should note 
whether there is pain on motion.  Any 
incoordination, weakened movement and 
excess fatigability on use should be 
reported.  The examiner should also 
express an opinion as to whether there 
would be additional limits on function 
with repeated use or during flare-ups (if 
the veteran reports flare-ups).  Further, 
the examiner should indicate whether 
motion of the right 4th finger is 
possible to within 2 inches of the median 
transverse fold of the palm.  The 
examiner should explain the rationale for 
any opinions expressed.  

4.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
VCAA, and the Court and the Federal Circuit in the decisions 
cited above.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


